Name: Council Directive 89/360/EEC of 30 May 1989 amending Directive 64/432/EEC as regards administrative areas and a cessation of serological testing for brucellosis in certain types of swine
 Type: Directive
 Subject Matter: agricultural policy;  agricultural activity;  health;  means of agricultural production;  Europe
 Date Published: 1989-06-06

 Avis juridique important|31989L0360Council Directive 89/360/EEC of 30 May 1989 amending Directive 64/432/EEC as regards administrative areas and a cessation of serological testing for brucellosis in certain types of swine Official Journal L 153 , 06/06/1989 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 29 P. 0106 Swedish special edition: Chapter 3 Volume 29 P. 0106 *****COUNCIL DIRECTIVE of 30 May 1989 amending Directive 64/432/EEC as regards administrative areas and a cessation of serological testing for brucellosis in certain types of swine (89/360/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and, in particular, Article 43 thereof, Having regard to the proposal from the Commission, Having regard to opinion of the European Parliament (1), Whereas Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (2), as last amended by Directive 88/406/EEC (3), described part of a Member State's territory defined as a region; Whereas, as a result of a change in administrative units, the Netherlands should be alowed to apply this unit within the context of intra-Community trade; Whereas, owing to a diminution of disease combined with changing production patterns the requirement to blood-test certain types of swine entering intra-Community trade should be abandoned, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/432/EEC is hereby amended as follows: 1. In Article 2 (o), seventh indent, the term 'provincie' is replaced by the 'RVV-Kring'. 2. In Article 3 (4), the terms 'If the swine concerned weigh more than 25 kilograms' is replaced by 'If the swine concerned are breeding pigs aged more than four months'. 3. In Annex F, Model III, footnote 6 shall be replaced by the following: 'Tests for sero-agglutination and a complement fixation reaction shall only be applied to breeding pigs aged more than four months.'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 October 1989. Thesy shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 30 May 1989. For the Council The President C. ROMERO HERRERA (1) OJ No C 96, 17. 4. 1989. (2) OJ No 121, 29. 7. 1964, p. 1977/64. (3) OJ No L 194, 22. 7. 1988, p. 1.